Citation Nr: 0327347	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  91-50 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased disability rating for a right 
knee disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a right 
ankle disability, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (the RO).  

The veteran subsequently relocated to New York, New York, and 
his appeal has continued from the RO there.

Procedural history

The veteran had active service from November 1986 to June 
1990. 

The veteran was granted service connection for right knee and 
ankle disabilities in an April 1991 rating decision.  He was 
awarded noncompensable disability ratings for each.  The 
veteran disagreed with the disability ratings assigned and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 1991.  

The disability ratings assigned the right knee and ankle were 
both subsequently increased to 10 percent, in November 1998 
for the right ankle, and in July 2003 for the right knee.  
However, the veteran continued to express his disagreement 
with those ratings.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993)(when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated).  

In February 1992 and again in March 1999, the Board remanded 
these issues for further evidentiary development.  After the 
requested development was accomplished, the RO issued 
supplemental statements of the case (SSOCs) indicating that 
less than the maximum benefit had been granted.  

Issues not on appeal

In a July 2003 rating decision, the RO confirmed and 
continued a 10 percent disability rating for the veteran's 
service connected left knee disability.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and will not be addressed in this decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA.

In his May 1991 notice of disagreement, the veteran stated 
that he could not keep a job because of his right knee and 
right ankle.  He made similar statements in his July 1991 VA 
Form 9.  However, a claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) has not been adjudicated by the RO.  
According to VA General Counsel, the question of TDIU 
entitlement may be considered as a component of an appealed 
increased rating claim only if the TDIU claim is based solely 
upon the disability or disabilities which are the subject of 
the increased rating claim.  If the veteran asserts 
entitlement to a TDIU rating based in whole or in part on 
other service-connected disabilities which are not the 
subject of the appealed RO decision, the Board lacks 
jurisdiction over the TDIU claim except where appellate 
jurisdiction is assumed in order to grant a benefit, pursuant 
to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 14.507 (2003).

Consideration of TDIU in this case would necessarily involve 
consideration of the veteran's service-connected left knee 
disability.  Therefore, the Board concludes, based on the VA 
General Counsel Opinion referred to above, that it does not 
have jurisdiction over the issue of entitlement to TDIU.  
That claim is accordingly referred back to the RO for 
adjudication.


REMAND

The Board notes that there are conflicting medical findings 
with respect to the presence of arthritis in the veteran's 
right knee.  While a July 1991 x-ray was interpreted to show 
the presence of arthritis, September 1998 and April 2003 x-
rays were said to be negative.  The presence of arthritis as 
demonstrated by x-ray findings is crucial to a proper 
evaluation of the veteran's left knee under Diagnostic Code 
5003 [arthritis].  Accordingly, an additional medical opinion 
is needed to reconcile these conflicting findings.

The Board has also given consideration to the provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  See also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Among 
other provisions, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The RO attempted to comply with the notice requirements of 
the VCAA by sending a letter to the veteran in April 2003, 
which informed the veteran as to the evidence he was required 
to provide and what evidence VA would attempt to obtain on 
his behalf.  While the April 2003 letter appears to comply 
with the substance of the notice requirement, the Board notes 
that, even though the letter expressly notified the veteran 
that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b), it 
also requested a response within 30 days.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA is asked to schedule the veteran 
for a VA joints examination to determine 
the existence of arthritis in the 
veteran's right knee.  The examiner is 
asked specifically to reconcile the 1991, 
1998 and 2003 x-ray findings and state an 
opinion as to whether it is at least as 
likely as not that arthritis was present 
in the right knee in 1991, and whether it 
is present now.  An explanation of the 
medical principles involved would greatly 
assist the Board.  Specifically, is it 
possible for arthritis to have existed in 
1991 and then to have resolved?  Are 
there other findings in 1991 or currently 
that support a diagnosis of arthritis?  
Are there other factors discernable from 
the 1991 examination report that might 
have accounted for a false diagnosis of 
arthritis?  The examiner is asked to 
conduct any additional testing or 
evaluation deemed necessary to address 
these questions.

2.  VBA must then review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




